BRYAN SCHRODER
United States Attorney

DANIEL DOTY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99501
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: daniel.doty@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                )   No. 4:20-cr-00014-RRB-SAO
                                           )
                          Plaintiff,       )   COUNT 1:
                                           )   FELON IN POSSESSION OF A
          vs.                              )   FIREARM
                                           )     Vio. of 18 U.S.C. §§ 922(g)(1) and
  ETHAN KERR,                              )   924(a)(2)
                                           )
                          Defendant.       )   COUNT 2:
                                           )   THEFT OF A FIREARM
                                           )    Vio. of 18 U.S.C. § 924(l)
                                           )
                                           )   COUNT 3:
                                           )   POSSESSION OF A STOLEN
                                           )   FIREARM
                                           )     Vio. of 18 U.S.C. §§ 922(j) and
                                           )   924(a)(2)
                                           )

                                       INDICTMENT

       The Grand Jury charges that:




       Case 4:20-cr-00014-RRB-SAO Document 2 Filed 10/23/20 Page 1 of 3
                                        COUNT 1

       Between on or about July 9, 2020, and on or about July 10, 2020, within the

District of Alaska, at or near Cantwell, the defendant, ETHAN KERR, knowing that he

had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, did knowingly possess, in and affecting interstate commerce, a

firearm, to wit: a .44-caliber Smith & Wesson revolver.

                                        Convictions

  Conviction Date            Offense                  Court                Case No.
                    Burglary - First  Superior Court for the
September 25, 2018      Degree          State of Alaska at             3PA-18-00936CR
                   AS 11.46.300(a)(1)        Palmer
                     Assault - Third
                                      Superior Court for the
  May 13, 2013          Degree
                                        State of Alaska at            4AK-12-00136CR
                          AS
                                              Aniak
                   11.41.220(a)(1)(B)

       All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                                        COUNT 2

       Between on or about July 9, 2020 and July 10, 2020, within the District of Alaska,

at or near Cantwell, the defendant, ETHAN KERR, knowingly stole and converted to his

own use a firearm that had been transported in interstate or foreign commerce, to wit:, a

.44-caliber Smith & Wesson revolver, with intent to deprive the owner of the use or

benefit of the firearm.

       All of which is in violation of 18 U.S.C. § 924(l).


                                        Page 2 of 3




       Case 4:20-cr-00014-RRB-SAO Document 2 Filed 10/23/20 Page 2 of 3
                                           COUNT 3

       Between on or about July 9, 2020 and July 10, 2020, within the District of Alaska,

at or near Cantwell, the defendant, ETHAN KERR, knowingly possessed and concealed a

stolen firearm to wit: a .44-caliber Smith & Wesson revolver, which had been shipped

and transported in interstate and foreign commerce, knowing and having reasonable

cause to believe the firearm was stolen.

       All of which is in violation of 18 U.S.C. §§ 922(j) and 924(a)(2).

       A TRUE BILL.



                                            s/ Grand Jury Foreperson
                                            GRAND JURY FOREPERSON



s/ Kyle Reardon for
DANIEL DOTY
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: October 21, 2020




                                           Page 3 of 3




      Case 4:20-cr-00014-RRB-SAO Document 2 Filed 10/23/20 Page 3 of 3
